Citation Nr: 1432254	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include depression and cyclothymic disorder, to include as secondary to service-connected lumbar osteoarthritis, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for sleep problems, also claimed as insomnia, to include as secondary to service-connected lumbar osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from April 1972 to January 1974 and from January 1991 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for sleep problems, and declined to reopen the claim of entitlement to service connection for depression [hereinafter, an acquired psychiatric disorder], on the grounds that new and material evidence to reopen the claim had not been received.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for depression, the issue on appeal encompasses a claim for service connection for an underlying psychiatric disability, regardless of how it is diagnosed.

Although the RO has determined that new and material evidence has not been submitted to reopen the claim for service connection for depression, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In September 2011, the Veteran withdrew his request for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2013).

In June 2013, after the case was certified on appeal to the Board, the Veteran submitted additional evidence.  However, the Veteran included a waiver of initial RO consideration of the evidence, and the evidence is not pertinent to the issues on appeal.  See 38 C.F.R. § 20.1304 (2013).

The claim for entitlement to service connection for sleep problems, also claimed as insomnia, and the reopened claim of entitlement to service connection for an acquired psychiatric disability, to include depression and cyclothymic disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed rating decision issued in June 2002, the RO denied the Veteran's claim for service connection for depression.

2.  The evidence associated with the claims file subsequent to the June 2002 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for an acquired psychiatric disorder, to include depression and cyclothymic disorder, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include depression and cyclothymic disorder.

CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include depression and cyclothymic disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

As explained below, the Board has determined that new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disability, to include depression and cyclothymic disorder.  Therefore, no further development under the VCAA is required with respect to the claim to reopen.  With respect to the reopened claim, the Board has determined that further development of the record is warranted so that matter is addressed in the remand that follows the order section of this decision.

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material. 
See Shade v. Shinseki, 24 Vet. App.110, 117 (2010).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist. Id.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510   (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

The Veteran contends that he has a current psychiatric disorder, which developed during or as a result of active military service, or in the alternative, secondary to his service-connected lumbar spine disability, namely lumbar osteoarthritis.

The Veteran initially filed a claim for service connection for depression in September 2001.  In a June 2002 rating decision, the RO denied entitlement to service connection for depression, based on a finding that the service treatment records and post-service treatment records were negative for any evidence of the claimed condition.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in February 2010.

The pertinent evidence of record at the time of the June 2002 denial included service treatment records and VA treatment records, which are negative for any evidence of a psychiatric disorder during active duty, at the time of the Veteran's discharge, or in the years immediately following his discharge.  

The pertinent evidence added to the record since the June 1972 denial includes VA treatment records, showing a diagnosis and treatment of cyclothymic disorder in December 2009, and private treatment records from A.F., M.D., showing a diagnosis and treatment of major depression in February 2010.  The record also includes the report of a July 2010 VA examination, showing that the Veteran was diagnosed with depressive disorder, not otherwise specified (NOS).  The evidence also includes statements from the Veteran that his current depression is the result of his service-connected low back disability.  

As the prior denial was premised on the absence of evidence of a psychiatric disability, the subsequently received evidence showing current diagnoses of a psychiatric disorder, including depressive disorder, major depression, and cyclothymic disorder disability, relates to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has a current psychiatric disability.  Moreover, the new evidence of a diagnosed psychiatric disability, in conjunction with the Veteran's reports that his psychiatric disability was caused by his service-connected low back disability, is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for an acquired psychiatric disability is reopened. 

The additional evidence demonstrates that further development is required before the claim may be considered on the merits.


ORDER

New and material evidence has been presented, and the claim for service connection for an acquired psychiatric disability, to include depression and cyclothymic disorder, is reopened; the appeal is granted to this extent only.


REMAND

As noted above, the Veteran contends that his current psychiatric disability, namely depression, was caused by his service-connected lumbar spine disability.  He also claims to have sleeping problems, or insomnia, also related to his service-connected lumbar spine disability, in that the pain from his back prevents him from sleeping.  See May 2010 notice of disagreement.  

The Veteran was afforded a VA mental disorders examination in July 2010.  The examiner diagnosed depressive disorder, NOS, and opined that the disability is not related or secondary to the service-connected lumbar osteoarthritis.  The examiner's rationale was that there is no evidence of psychiatric complaints, findings or treatment prior to or during military service.  The examiner also noted that the Veteran did not seek psychiatric treatment after his discharge for at least 10 years (in 2001), and at that time, it was because he was worried and concerned about his father's health.  It was also noted that the Veteran lived a very productive life and supported his wife and parents.  Finally, the examiner noted that when the Veteran's job ended in 2009 due to a shut-down, the Veteran sought psychiatric treatment for the second time in his life, in conjunction with his claim for Social Security Administration benefits.  

The Board finds that the July 2010 VA examiner's opinion is inadequate for several reasons.  First of all, although the examiner concluded that the Veteran's diagnosed depressive disorder is not related to his service-connected lumbar spine disability, the examiner did not adequately explain his finding. He asserts that there is no relationship due to a lack of in service treatment for a psychiatric condition, and because the Veteran did not seek psychiatric treatment for years after service. Given that the Veteran is asserting that his psychiatric condition is secondary to his service-connected low back condition, this explanation does not support the conclusion.  Additionally, while the examiner indicated that the Veteran did not have psychiatric treatment in service or for many years thereafter, he did not offer an actual opinion as to whether the disorder is directly related to his active military service.  The Veteran's original claim was for service connection on a direct basis.  See September 2001 claim.  He did not claim service connection on a secondary basis until he filed his petition to reopen in February 2010.  See February 2010 claim to reopen.  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  

The Board notes further that by pointing out that there was no evidence of any psychiatric problems during service or for 10 years after his discharge, essentially, the examiner opined that, as there was no evidence of a psychiatric disability in service, or for many years thereafter, the Veteran's currently diagnosed psychiatric disability was not related to service.  However, the Board's inquiry does not end there.  The Board notes that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection is possible for a disability first identified after service.  38 C.F.R. § 3.303(d).  The July 2010 examiner did not provide an opinion as to whether the psychiatric disability identified after service was related to a disease or injury in service.  Therefore, the Board finds that the examiner's opinion is inadequate for evaluation purposes.

Furthermore, the Board finds that the examiner's findings that the fact that the Veteran was able to lead a productive life and that he only sought psychiatric treatment at time when his father was ill and when advised by an attorney working on his claim for Social Security benefits, leads to the conclusion that his psychiatric symptoms, specifically, depression, were not related to the physical pain caused by his low back disability, are nonsensical.  In this regard, the Board finds that it is very plausible that the Veteran was experiencing depressive symptoms as a result of his severe back pain, as well as his concern for his father and distress over losing his job.  Furthermore, the fact that he was able to function and care for his wife and parents, does not lead to the conclusion that he was not experiencing psychiatric symptoms related to his low back pain.  Everyone suffering from a psychiatric disorder is not totally socially impaired.  The illogical and nonsensical nature of the July 2010 examiner's opinion makes it inadequate for evaluation purposes.

The Board notes further that in Clemons v. Shinseki, 23 Vet. App. 1   (2009), the United States Court of Appeals for Veterans Claims (Court) held that a Veteran's claim for PTSD was not limited only to his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. at 5. 

The record does not reflect that the RO has adjudicated the Veteran's claim as one for service connection for an acquired psychiatric disorder, variously diagnosed, in light of the current diagnoses of major depression, cyclothymic disorder, and depressive disorder, NOS.  See Clemons v. Shinseki, 23 Vet. App. 

The Board also finds that the July 2010 VA examiner's opinion is inadequate to evaluate the Veteran's claim for service connection for sleeping problems or insomnia.  

The Veteran does not contend that his sleeping problems or insomnia developed during active military service.  Rather, he claims that his sleeping problems are directly related to his service-connected low back disability, in that his low back pain prevents him from sleeping at night.  

Service treatment records are negative for any evidence of sleeping problems in service or at the time of the Veteran's discharge.  The post-service medical evidence of record does not show that the Veteran has ever been clinically diagnosed with insomnia or any other chronic disability related to sleeping problems.  However, VA treatment records do show that he complained of sleeping problems as early as 1992.  

Although the Veteran has not been diagnosed with insomnia, he was afforded a VA examination in response to his claim in July 2010.  The examiner noted the Veteran's complaints of insomnia secondary to lumbar osteoarthritis, and opined that his insomnia is not related or secondary to his service-connected lumbar osteoarthritis.  The examiner did not give a rationale for the opinion.  Furthermore, the examiner did not indicate whether any clinical testing had been conducted to determine if the Veteran met the criteria for a diagnosis of insomnia or any other chronic disability related to sleeping problems before rendering the opinion.  For these reasons, the Board finds that with regard to the claim for service connection for sleeping problems or insomnia, the July 2010 VA examiner's opinion is also inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board believes that the Veteran should be afforded a new VA psychiatric examination to determine the nature and etiology of all currently present acquired psychiatric disorders.  38 C.F.R. § 4.2 (2013).  In addition, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently demonstrated sleep disorder, including insomnia.  Id.  

The appellant is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

The Board also notes that although the record reflects that the Veteran has received treatment through the Arecibo Outpatient Clinic affiliated with the VA Medical Center in San Juan, Puerto Rico, there are no VA treatment records dated after July 2012 associated with the claims file or the Virtual VA e-folder.  In addition, there are no private treatment records dated after February 2010 associated with the claims file or the Virtual VA e-folder.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claims. 

Finally, the Board notes that the Veteran indicated during his July 2010 VA examination that he may have filed a claim for disability benefits from the Social Security Administration (SSA) for a psychiatric disorder.  See July 2010 VA examination report.  The record does not reflect that the RO has attempted to obtain a copy of the SSA disability determination for the Veteran or the records upon which the determination was based.  Where there has been a determination with regard to SSA benefits, any records concerning that decision that are relevant to the veteran's claim must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992). 

The SSA records are relevant to the Veteran's claim because they could contain information as to the onset or aggravation of his claimed psychiatric disorder.  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

2.  Then, the RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorders and/or sleep disorder.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file or Virtual VA e-folder.  If the RO is unable to obtain any of the identified records, such should be so noted in the record and the Veteran should be informed that he may have the opportunity to obtain those records on his own behalf.

The RO should also obtain any outstanding VA medical records, showing treatment for the Veteran, dated after July 2012.

3.  Following completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of his psychiatric disorder(s).  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that a current acquired psychiatric disorder originated while the Veteran was serving on active duty or is otherwise related to a disease or injury in service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder was caused or aggravated by the service-connected lumbar spine osteoarthritis.

4.  Then, afford the Veteran an appropriate VA examination to determine the nature and etiology of any currently demonstrated sleep disorder, including insomnia.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

A diagnosis of a sleep disorder should be confirmed or ruled out.  If a sleep disorder is diagnosed, the examiner should provide an opinion as to whether any current sleep disorder is, at least as likely as not (50 percent probability or more), related to a disease or injury in service.

The examiner should also provide an opinion as to whether there is a 50 percent or better probability that any current sleep disorder was caused or aggravated by the service-connected lumbar spine osteoarthritis.

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinions.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

6.  Thereafter, the AMC should readjudicate the Veteran's claims for service connection.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


